DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (PGPUB: 20150139534) in view of Martinson (PGPUB: 20170249504).

Regarding claims 1 and 11, Komatsu teaches an image processing apparatus comprising: a processor configured to:
receive an input image (see Fig. 1, paragraph 30, the object detection unit 10 receives, as input images, a distance calculation apparatus 13 and one of the photographed images used for generating the depth map); and 
estimate a depth of a target based on a size, and a class of the target in the input image (see Fig. 3, paragraph 35, 40, 41, first at least one image among the images used for distance estimation (hereafter simply called "image" to differentiate it from the depth map or distance image), and an estimated depth map are inputted to the distance correction apparatus 1 as input images. FIG. 3 shows an example of a photographed image (image 100) out of the input images. The depth map may be data that indicates the absolute distance from the imaging apparatus, or may be data that indicates a relative distance from a specific object in the image; due to such a relationship between the object size and the distance estimation accuracy, the distance correction apparatus 1 according to this embodiment determines whether the distance correction processing is performed or not, depending on whether the object size is a threshold or more; the size determination unit 11 acquires the vertical and horizontal sizes of the front flower 101 detected by the object detection unit 10, the type of the object which is a "flower", the vertical and horizontal sizes of the image, and information on whether this image was photographed vertically or horizontally).  
However, Komatsu does not expressly teaches to estimate a depth of a target based on a position.
Martinson teaches that the sensor data may include depth image data describing the position of the objects relative to a point of reference; the depth image data may include positional information associated with the object(s), such as a multi-dimensional (e.g., 3D) depth point cloud in form of an array of triplets or spatial coordinates. In some cases, the depth image data may include the column and row number of each pixel represent its X and Y coordinates and the value of the pixel represents its Z coordinate (see Fig. 1 and 2, paragraph 72). 
It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claims 2 and 12, wherein the processor is further configured to: 
estimate the depth of the target through single-task learning of a single-task network, in response to the position, the size, and the class of the target being known (see Martinson, Fig. 2 and 4); and 
estimate the depth of the target through multi-task learning of a multi-task network, in response to the position, the size, and the class of the target not being known (see Komatsu, Fig. 1, paragraph 31, the object detection unit 10 detects objects existing in an image, and outputs information on a position and an area of each object. When objects are detected, such details as what the object actually is may be detected, but only such a general classification as the type of object may be detected. For the detection method, a known method may be used, such as a method of identifying an object from an input image using an identification apparatus based on the learned data on each object; the size determination unit 11 calculates the size of the object in the image for each object detected by the object detection unit 10).  


preprocess the input image before estimating the depth of the target (see Komatsu, Fig. 1, paragraph 31, the object detection unit 10 detects objects existing in an image, and outputs information on a position and an area of each object).   


	Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (PGPUB: 20150139534) in view of Martinson (PGPUB: 20170249504), and further in view of Ray (PGPUB: 20180096610).

Regarding claims 4 and 14, the combination does not expressly teach wherein the processor is further configured to: 
normalize the input image based on focal length information of the input image and standard focal length information.
	Ray teaches that the linear models above may be combined to relate normalized pixel locations in the two cameras using what is termed the essential matrix E, which is a 3.times.3 matrix that relates the two cameras so that they satisfy the following equation: 
[x2, y2, 1]*E*[x1, y1, 1] = 0 
where the points are expressed in normalized image coordinates. Here the origin is at the camera's optical center and the x and y pixel coordinates are normalized by the x and fy (see paragraph 58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Ray for providing where the points are expressed in normalized image coordinates. Here the origin is at the camera's optical center and the x and y pixel coordinates are normalized by the focal length fx and fy, as normalize the input image based on focal length information of the input image and standard focal length information. Therefore, the combination would provide the technology to normalize image with focal length.


Allowable Subject Matter
Claims 5-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2667